      21-30071-hcm Doc#21 Filed 02/26/21 Entered 02/26/21 20:29:30 Main Document Pg 1 of 3
                                                                                                                                    2/26/21 7:37PM




                                                               United States Bankruptcy Court
                                                                     Western District of Texas
 In re      The Gateway Ventures, LLC                                                                 Case No.   21-30071
                                                                                Debtor(s)             Chapter    11




                                 AMENDED VERIFICATION OF CREDITOR MATRIX


I, the President / Director of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       February 26, 2021                                        /s/ Michael Dixson
                                                                      PDG Prestige, Inc.
                                                                      Manager of The Gateway Ventures LLC
                                                                      By: Michael Dixson, President




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                                                                                                        1924054 (28)
21-30071-hcm Doc#21 Filed 02/26/21 Entered 02/26/21 20:29:30 Main Document Pg 2 of 3



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        Ashish Nayyar
                        806 Rockport Lane
                        Allen, TX 75013


                        City of El Paso
                        P.O. box 2992
                        El Paso, TX 79999-2992


                        Depcesh Shrestha
                        3708 N. White Chapel Blvd.
                        Southlake, TX 76092


                        El Paso County Tax AC et al.
                        301 Manny Martinez Dr., 1st Floor
                        El Paso, TX 79905


                        HD Lending LLC
                        c/o Clyde Pine, Esq
                        Mounce, Green, Myers, Safi, Paxson & Gal
                        P.O. Drawer 1977
                        El Paso, TX 79950-1977


                        HD Lending LLC
                        6080 Surety Dr. Ste 101
                        El Paso, TX 79905


                        Internal Revenue Service
                        Special Procedures Staff - Insolvency
                        P. O. Box 7346
                        Philadelphia, PA 19101-7346


                        PDG Prestige, Inc.
                        780 N. Resler Drive Suite B
                        El Paso, TX 79912


                        Rahim Noorani
                        4312 Hopi Drive
                        Carrolton, TX 75010


                        Rahim Noorani, et al.
                        c/o Marty D Price, Attorney
                        2514 Boll Street
                        Dallas, TX 75204




                                                                        1924054 (29)
21-30071-hcm Doc#21 Filed 02/26/21 Entered 02/26/21 20:29:30 Main Document Pg 3 of 3




                        Saleem Makani
                        c/o Eric Wood (Brown Fox)
                        8111 Preston Rd. Ste 300
                        Dallas, TX 75225


                        Suhail Bawa
                        c/o Eric Wood (Brown Fox)
                        8111 Preston Rd. Ste 300
                        Dallas, TX 75225


                        Texas Attorney General
                        Environmental Protection Division
                        P.O. Box 12548
                        Austin, TX 78711-2548


                        Texas Commission on Environmental Qualit
                        Reg. 6 Office Compliance Enforcement
                        401 E Franklin Ave, Suite 560
                        El Paso, TX 79901-1212


                        Umesh Shrestha
                        8505 Revenue Way
                        North Richland Hills, TX 76128


                        Union Gateway, LLC
                        c/o Ryan Little
                        Mounce, Green, et al
                        100 N. Stanton, Suite 1000
                        El Paso, TX 79901


                        Westar Investor Group LLC
                        c/o Eric Wood (Brown Fox)
                        8111 Preston Rd. Ste 300
                        Dallas, TX 75225




                                                                        1924054 (30)
